Citation Nr: 0607164	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  03-21 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome.

2.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Keith Snyder, attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1980 to November 
1990.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of February and May 2002 by 
the Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).   

The issue of entitlement to service connection for arthritis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Development of the record is sufficiently complete to 
permit a fair and just resolution of the claim for service 
connection for carpal tunnel syndrome, and there has been no 
prejudicial failure of notice or assistance to the appellant. 

2.  Carpal tunnel syndrome was not shown until many years 
after separation from service and did not result from any 
incident in service.


CONCLUSION OF LAW

Carpal tunnel syndrome was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) defines the 
obligations of VA with respect to the duty to assist 
claimants in the development of their claims.  See 
38 U.S.C.A. § 5103A.  In Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), the United States Court of Appeals for Veterans 
Claims (Court) held, in part, that under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) VA must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decisions, the statement of the case (SOC), the 
supplemental statement of the case (SSOC) and letters sent to 
the veteran informed him of the information and evidence 
needed to substantiate the claims and complied with the VA's 
notification requirements.  The SOC and SSOC included 
summaries of the evidence that had been obtained and 
considered.  The SOC and SSOC also included the requirements 
that must be met to establish the benefits.  The basic 
elements for establishing these benefits have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The communications, 
such as letters from the RO dated in April 2001, December 
2001, December 2002, and July 2005 provided the veteran with 
a specific explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter 
of July 2005 from the RO specifically advised him that it was 
his responsibility to submit any evidence not in the 
possession of the Federal government.  Thus, the fourth 
element is satisfied.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The veteran's initial VCAA letter was provided in April 2001 
which was prior to the adjudication of his claim.  He was 
given the VCAA notice letter and was given an ample 
opportunity to respond.  He has not claimed any prejudice as 
a result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The service medical records have been obtained.  
The veteran was afforded a VA examination.  The RO obtained 
all relevant evidence identified by the veteran.  The record 
includes his post service treatment records.  The veteran has 
had a hearing at the RO.  He also requested a hearing before 
a Member of the Board, but later withdrew that request.  The 
Board does not know of any additional relevant evidence which 
is available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Service connection connotes many 
factors but basically it means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  Each 
disabling condition shown by a veteran's service records, or 
for which he seeks a service connection must be considered on 
the basis of the places, types and circumstances of his 
service as shown by service records, the official history of 
each organization in which he served, his medical records and 
all pertinent medical and lay evidence.  Determinations as to 
service connection will be based on review of the entire 
evidence of record, with due consideration to the policy of 
the VA to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The veteran contends that he developed carpal tunnel syndrome 
due to injuries during service, including an incident in 
which he fell down a ladder.  The veteran presented testimony 
to this effect during a hearing held at the RO in October 
2003

The veteran's service medical records do not contain any 
references to carpal tunnel syndrome, or bilateral injuries 
affecting the wrist area.  The Board has noted that a service 
medical record dated in November 1982 reflects that the 
veteran fell down a ladder and experienced pain and 
impairment affecting his left elbow.  However, the veteran 
has already been granted service connection for ulnar nerve 
entrapment incurred on that occasion.  The service medical 
records do not indicate that he had carpal tunnel syndrome, 
and the report of a medical examination conducted in 
September 1990 for the purpose of his separation from service 
reflects that that the upper extremities were normal, 
including the strength and motion.  

The report of a disability evaluation examination conducted 
by the VA shortly after separation from service in March 1991 
is likewise negative for any references to carpal tunnel 
syndrome.  The earliest medical evidence reflecting the 
presence of carpal tunnel syndrome is a VA treatment record 
dated in December 1998.  Neither that record, nor any other 
record contains any opinion relating the carpal tunnel to 
service.  A note dated in December 2002 from John Wilkaitis, 
M.D., indicates that he reviewed the veteran's medical 
records from 1982 and subsequent EMG reports and believed 
that it was highly probable that there was a relation between 
the service injury and subsequent ulnar conduction disorder 
due to suspected entrapment diagnosed in 1998.  The Board 
notes, however, that this opinion does not make any mention 
of carpal tunnel syndrome and does not, therefore provide any 
support for the claim.  

The Board also notes that the fact that the veteran's own 
account of the etiology of his disability was recorded in 
examination reports is not sufficient to support the claim.  
In LeShore v. Brown, 8 Vet. App. 406, 409 (1995), the Court 
held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The veteran, as a lay person, is not competent to offer a 
medical diagnosis or to assert medical causation of his 
disorder. Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Based on the foregoing, the Board finds that carpal tunnel 
syndrome was not shown until many years after separation from 
service and did not result from any incident in service.  In 
addition, the Board notes that on EMG testing conducted by 
the VA in July 2005, it was reported that "There is no sign 
of carpal tunnel syndrome."  A service-connection claim must 
be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Accordingly, the 
Board concludes that carpal tunnel syndrome was not incurred 
in or aggravated by service.  


ORDER

Service connection for carpal tunnel syndrome is denied.


REMAND

Initially, the Board notes that the veteran's claim for 
service connection for arthritis was previously denied in 
June 1991 on the basis that his service medical records were 
negative for that disorder, and that it was not manifested to 
a compensable degree within one year of discharge.  The 
veteran was notified of the decision, but he did not file and 
appeal and it became final.  The additional evidence which 
has been presented since that time include testimony given by 
the veteran during a hearing held at the RO in October 2003.  
He recounted developing joint problems in service.  The Board 
concludes that such testimony and evidence is new and 
material evidence which provides a basis for reopening the 
claim.  Accordingly, the claim may be considered on a de novo 
basis without regard to the prior denial.  

The veteran contends that he had joint injuries during 
service and duties which resulted in deterioration of his 
joints.  He asserts that these factors resulted in the 
development of arthritis.  He further alleges that the use of 
nonsteroidal anti-inflammatories during service and after 
service to treat a service-connected disability resulted in 
deterioration of his joints.  Finally, he contends that 
arthritis was manifest to a compensable degree on a VA 
examination conducted with a year of service, and should be 
presumed to have been incurred during service.  

The veteran's service medical records contain several entries 
pertaining to injuries and complaints involving the joints.  
For example, a record dated in January 1982 reflects that he 
had a sprained left ankle.  X-rays of the joint were negative 
for abnormality.  A record dated in September 1982 reflects 
that the veteran had pain in the right ankle after slipping 
on a wet ladder.  The pertinent assessment was minor strain 
right foot.  A service medical record dated in November 1989 
reflects complaints of left shoulder joint and left knee 
joint pain.  A service medical record dated in December 1989 
reflects that the veteran reported having pain in the right 
and left shoulders.  A service medical record dated in April 
1990 reflects that the veteran reported having left shoulder 
pain after unloading a lawn mowers out of a truck.  Dental 
health questionnaires dated in May and September 1990 reflect 
that the veteran checked a box indicating that he had a 
history of arthritis.  Similarly, the report of a medical 
history given by the veteran in September 1990 shows that he 
checked a box indicating a history of arthritis, and the 
examiner noted that this referred to arthralgia in the hands, 
knees and ankles which was not considered disabling.  The 
report also shows that the veteran reported a history of left 
shoulder pain.  It was noted that his left shoulder was 
status post injury in the weight room, not considered 
disabling.  It was further noted that he had recurrent 
bilateral knee pain with swelling and crepitus, which was 
secondary to activities, but was not considered disabling.  

The Board also notes that shortly after separation from 
service similar complaints were noted on a VA examination 
conducted in March 1991.  The impression was "arthralgia, 
especially in the left shoulder, but with full range of 
motion, audible settling of the joints as described which I 
cannot label with a diagnosis at this time."

The Board finds that additional development is required with 
respect to the claim for service connection for arthritis.  
VA must afford a veteran a medical examination or obtain a 
medical opinion when necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d).  However, the veteran has 
not had a recent VA examination to assess the validity of his 
claim for service connection for arthritis.  In light of the 
multiple joint complaints noted during and shortly after 
service, the Board concludes that an examination is warranted 
to determine whether the veteran currently has arthritis of 
any of his joints, and if so, whether the current arthritis 
is related to service.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center for the following development:

1.  The RO should arrange for the 
appellant to be afforded a joints 
examination to determine the nature and 
etiology of any current arthritis.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The examiner is 
requested to offer an opinion as to 
whether a diagnosis of arthritis is 
warranted, and if so whether it is at 
least as likely as not (i.e., to at least 
a 50-50 degree of probability) that the 
appellant's current arthritis is related 
to the complaints and findings noted 
during service.  If arthritis is found in 
multiple joints, the examiner should give 
a nexus opinion with respect to each 
affected joint or group of joints.  Note:  
The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.  The rationale should be 
provided for all opinions offered.  

2.  Thereafter, the RO should adjudicate 
the appellant's claim for service 
connection for arthritis.  If the 
benefits sought on appeal remain denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


